department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number taxpayer_identification_number number release date date uil no legend b c d e f g dear ------------------ this is in response to your request for a ruling regarding the proposed transaction described below b had three children c married to d e married to f and g c e d and g are now deceased d f and g are each referred to as a taxpayer and collectively as the taxpayers c f and g entered into a business transaction with family members including trusts or other entities controlled by or created for the benefit of family members pursuant to these transactions c f and g acquired a promissory note as consideration each referred to as a note each note provides for annual interest at the mid-term applicable_federal_rate with principal due at the end of the note term each taxpayer created a single member limited_liability_company of which the taxpayer is the sole member each of these entities is referred to as a company and collectively as the companies each taxpayer contributed his or her note to his or her company in exchange for which the taxpayer received all of the voting units voting units and nonvoting units nonvoting units of his or her respective company pursuant to c's and d’s estate plans d’s estate currently owns the voting and nonvoting units in c’s company in addition f through her revocable_trust currently owns the voting and nonvoting units in f’s company and g’s estate currently owns the voting and nonvoting units in g’s company each taxpayer entered into a limited_liability_company agreement company agreement to govern his or her respective company taxpayers state that each company will be engaged solely in passive investment activities will not engage in the operation of any business_enterprise and at least percent of the gross_income of each company will be derived from passive investments that will include for example interest and dividends each taxpayer created a charitable_trust to be funded at his or her death each of these trusts is referred to as a ct and collectively as the cts each ct has a 20-year term commencing at the taxpayer’s death during which term the ct will annually pay a guaranteed annuity to one or more charitable organizations each taxpayer has also created a revocable_trust separate and distinct from the taxpayer’s ct taxpayers state that each taxpayer has provided in his or her revocable_trust that at the taxpayer's death the nonvoting units owned by the taxpayer will be allocated to the ct created by that taxpayer as a nonvoting unit holder the ct cannot be required by the company or its members under the company agreement to make any capital contributions or take any other actions nor does the ct have a right to force any distributions from the company rather under the company agreement the ct only has a right to receive distributions in proportion to its ownership_interest when the company dissolves or otherwise chooses to make distributions the taxpayer's voting units will be bequeathed to or in trust for the benefit of the taxpayer's descendants pursuant to an agreement the option agreement each taxpayer and his or her revocable_trust granted his or her children and a business_entity controlled by the taxpayers and their families collectively the option holders an option the option to purchase one or more specific assets including the note and any of the nonvoting units collectively the option assets from the then current owner of the option assets including the company or the taxpayer's estate or revocable_trust the option assets will not include any of the voting units the option agreement provides that the option holders may purchase some or all of the option assets for a purchase_price equal to the fair_market_value of such option assets as determined for federal estate_tax purposes in the taxpayer's estate at any time within nine months of the taxpayer's death the option term the option holders will be required to pay the purchase_price for the option assets in cash marketable_securities or a combination of both with respect to any option assets to be purchased from the taxpayer's estate or revocable_trust before the expiration of the option term taxpayers state that their estates or revocable trusts will petition a court of competent jurisdiction for approval of both the option holders' exercise of their options as well as the tendering and receipt of consideration pursuant to each option agreement taxpayers state that the exercise of the options by the option holders the sale and purchase of option assets and the tendering and receipt of consideration related thereto will occur before the end of the period reasonably required by the executors or trustees to perform the ordinary duties of administration necessary for the settlement of the taxpayers’ estates and before the taxpayers’ revocable trusts are treated as trusts under sec_4947 of the code taxpayers state that the purchase of the option assets owned by the taxpayers' estates or revocable trusts pursuant to each option agreement will be contingent upon receipt of approval from a court of competent jurisdiction rulings requested the exercise of the option and the purchase of option assets from a taxpayer's estate or revocable_trust by the option holders the tendering of consideration by the option holders to the taxpayer's revocable_trust or estate the receipt of such consideration by the taxpayer's revocable_trust or estate and a distribution of such consideration from the taxpayer's revocable_trust or estate to the ct will satisfy the requirements for the exception to self-dealing described in sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations and therefore will not constitute impermissible acts of self-dealing under sec_4941 of the code neither i the exercise of an option and related sale and purchase of the option assets between one or more disqualified persons as to a taxpayer’s ct and the taxpayer’s company nor ii the retention by that company of a note following the taxpayer’s death will constitute indirect acts of self-dealing pursuant to sec_53_4941_d_-1 of the regulations and will not violate sec_4941 of the code a ct's ownership of nonvoting units will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 of the code because the company is not a business_enterprise within the meaning of sec_4943 law sec_4941 of the code imposes certain excise_taxes on direct and indirect acts of self- dealing between a disqualified_person and a private_foundation and also imposes a separate excise_tax on the participation by any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing it is such an act unless such participation is not willful and is due to reasonable_cause sec_4941 of the code in relevant part provides that the term self-dealing includes any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person and e transfer to or for the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides in relevant part that the term disqualified_person means with respect to a private_foundation a person who is- a a substantial_contributor to the foundation b a foundation_manager or d a member_of_the_family of any individual described in subparagraphs a b or c sec_53_4941_d_-1 of the regulations provides that for purposes of sec_4941 of the code the term self-dealing includes any direct or indirect transaction described in sec_53_4941_d_-2 of the regulations sec_53_4941_d_-2 of the regulations describes six specific acts of self-dealing between a private_foundation and a disqualified_person sale_or_exchange of property leases loans furnishing goods services or facilities payment of compensation and transfer or use of the income or assets of a private_foundation sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53 d - b of the regulations states an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing sec_4943 of the code prohibits a private_foundation from owning any excess_business_holdings sec_4943 of the code defines excess_business_holdings as the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code excludes from the definition of business_enterprise a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_53_4943-10 of the regulations states that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_4947 of the code states in relevant part that sec_4941 and sec_4943 of the code apply to tax exempt split-interest_trusts analysis for ruling_request sec_4947 of the code states that in the case of a non-exempt trust a portion of the interests of which are devoted to tax-exempt purposes and for which contribution deductions were allowed sec_4941 and sec_4943 among others apply as if the trust were a private_foundation therefore each ct is subject_to sec_4941 and sec_4943 as if it were a private_foundation sec_4941 and sec_4941 of the code imposes certain excise_taxes on acts of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing includes certain direct or indirect transactions sec_53 d -1 b of the regulations provides that the term indirect self-dealing does not include certain transactions one such exclusion involves transactions during the administration of an estate or revocable_trust provided that all of the requirements in sec_53 d b are satisfied upon each taxpayer's death their respective estates and revocable trusts children the taxpayer's company and the business_entity controlled by the taxpayers and their families will become disqualified persons as to the taxpayer's ct under sec_4946 of the code each taxpayer's estate or revocable_trust will have the express authority through the executor or trustee to sell the option assets pursuant to the option agreement and will be required to sell the option assets if the option is exercised see sec_53_4941_d_-1 of the regulations taxpayers state that the exercise of the option and the underlying transfer and receipt of property will be approved by a court of competent jurisdiction as a condition of the transaction closing see sec_53_4941_d_-1 of the regulations taxpayers state that the exercise of the option the sale of the option assets and the tendering and receipt of related consideration will occur before the taxpayer's estate is considered terminated for federal_income_tax purposes or in the case of the taxpayer's revocable_trust before it is considered subject_to sec_4947 of the code see sec_53_4941_d_-1 of the regulations the terms of the option agreement provide the option must be exercised within nine months of the taxpayer's death the option agreement also provides that the option holders are required to pay consideration equal to the fair_market_value of the option assets as determined for federal estate_tax purposes see sec_53_4941_d_-1 of the regulations the transaction will be conducted pursuant to an option that is binding on the taxpayer’s estate see sec_53_4941_d_-1 of the regulations accordingly the contemplated exercise of the option by the option holders and subsequent purchase of the option assets by the option holders from each taxpayer's estate or revocable_trust within the period of the option term as described above will satisfy the requirements in sec_53_4941_d_-1 of the regulations therefore these transactions will not constitute impermissible acts of self-dealing for purposes of sec_4941 and sec_4941 of the code analysis for ruling_request i exercise of option if the option holders were to exercise the option the exercise of the option and related sale and purchase of the option assets between one or more disqualified persons and taxpayer’s company would not constitute acts of indirect self-dealing under sec_53_4941_d_-1 of the regulations or violate sec_4941 of the code for the reasons set forth in the analysis for ruling_request above see sec_53_4941_d_-1 of the regulations ii retention of note sec_53_4941_d_-1 of the regulations states that the term ‘self dealing’ means any direct or indirect transaction described in sec_53_4941_d_-2 sec_53_4941_d_-2 describes five specific acts of self-dealing sale_or_exchange of property leases loans furnishing goods services or facilities and transfer or use of the income or assets of a private_foundation if the option holders fail to exercise their option after a taxpayer’s death the taxpayer’s company would retain ownership of the note and the taxpayer’s ct would own nonvoting units in the company both the company and the taxpayer’s family members who are debtors to the company under the note would be disqualified persons as to the ct however the ct’s retention of a nonvoting interest in the company and its receipt of passive_income from the company would not constitute any of the acts of self-dealing described in sec_4941 of the code or sec_53_4941_d_-2 of the regulations the arrangement between the company and the ct would neither be a loan nor an extension of credit the ct would acquire nonvoting units in the company by gift rather than through a self-dealing transaction as a holder of nonvoting units the ct would have a right to receive distributions only if the company dissolves or chooses to make distributions but the timing and amount of such distributions would be uncertain and could not be compelled by the ct further the ct could not be required by the company or its members to make any capital contributions transfer any other income or assets or take any other actions that could result in a prohibited self-dealing transaction see sec_53_4941_d_-2 of the regulations the cts would not have control_over the company as defined in sec_53_4941_d_-1 of the regulations only a passive non-voting interest in the company because of this lack of control any transactions between the company and a disqualified_person or persons of the ct eg interest_paid by disqualified persons to the company in its capacity as holder of the note would not be attributable to the ct therefore the retention by the company of a note following the taxpayer’s death would not be an act of indirect self-dealing between the ct and one or more disqualified persons under sec_53 d - of the regulations or sec_4941 of the code analysis for ruling_request the taxpayers state that each company will be engaged solely in passive investment activities will not engage in the operation of any business_enterprise and that at least percent of the gross_income of each company will be derived from passive investments that will include interest and dividends thus each company is excluded from the definition of business_enterprise under sec_4943 of the code and sec_53_4943-10 of the regulations because the ct's nonvoting units do not constitute interests in a business_enterprise the ct's nonvoting units will not constitute excess_business_holdings under sec_4943 of the code ruling sec_1 the exercise of the option and the purchase of option assets from a taxpayer's estate or revocable_trust by the option holders the tendering of consideration by the option holders to the taxpayer's revocable_trust or estate the receipt of such consideration by the taxpayer's revocable_trust or estate and a distribution of such consideration from the taxpayer's revocable_trust or estate to the ct will satisfy the requirements for the exception to indirect self dealing described in sec_53_4941_d_-1 of the regulations and therefore will not constitute impermissible acts of self-dealing under sec_4941 of the code neither i the exercise of an option and related sale and purchase of the option assets between one or more disqualified persons as to a taxpayer’s ct and the taxpayer’s company nor ii the retention by that company of a note following the taxpayer’s death will constitute indirect acts of self-dealing pursuant to sec_53_4941_d_-1 of the regulations and will not violate sec_4941 of the code we are expressly not ruling as to whether any subsequent transactions between a ct and a company would constitute an act of self-dealing under sec_4941 of the code a ct's ownership of nonvoting units will not constitute a violation of the prohibition against ownership of excess_business_holdings under sec_4943 of the code because the company is not a business_enterprise within the meaning of sec_4943 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven godnitzky manager exempt_organizations technical group sincerely
